Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Species C2, Figure 18 as applied to claims 278-298, in the reply filed on October 22, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Information Disclosure Statement
3.	The information disclosure statement filed 03/11/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 278-298 are rejected under 35 U.S.C. 103 as being unpatentable over
 Ryan (U.S. Publication No.20120083871).
Regarding Claim 278, Ryan discloses a method of treating an intracranial vessel, the method comprising: locating an expandable intracranial stent within a stenosis of the intracranial vessel (Paragraph [0006]), the intracranial stent including a first end portion having a first bore (Figure 1 #A), a second end portion having a second bore (Figure 1 #B), and a central portion (Figure 1 #108) extending between the first and second end portions, the central portion having a central bore that is in communication with the first and second bores (As can be seen in the figure all three portions are in communication with each other), such that the central portion of the intracranial stent extends through a bore formed by the stenosis and with the first and second end portions adjacent to opposite ends of the stenosis (Paragraph [0004] lines 2-5); and expanding the intracranial stent so that the first and second end portions have diameters of 2 mm to 5 mm (While Ryan does not disclose the exact diameter of 2mm to 5mm listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site furthermore It would have been obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative 

Regarding Claim 279, Ryan discloses wherein, when the intracranial stent is expanded, the central portion has a diameter of 1 mm to 3 mm ((While Ryan does not disclose the exact diameter of 1mm to 3mm listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site furthermore It would have been obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). 

Regarding Claim 280, Ryan discloses wherein, when the intracranial stent is expanded, the central portion is in contact solely with stenotic material and not with the wall of the intracranial vessel (Paragraph [0004] lines 2-5). 

Regarding Claim 281, Ryan discloses wherein, when the intracranial stent is expanded, the first and second end portions each have a diameter of 100% to 125% of a diameter of a portion of the intracranial vessel adjacent to the stenosis ((Paragraph [0004] lines 2-5 since the end portions touch the vessel they would have at least 100% of the diameter).  

Regarding Claim 282, Ryan discloses the method of claim 278, wherein, after expanding the intracranial stent, the central portion has a diameter of 25% to 70% of a diameter of the first end portion, the second end portion, or both ((While Ryan does not disclose the exact diameter of 25% to 70% listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site, in addition it is known and can be seen in (Figure 1) that the central portion has a smaller diameter than the end portions and would have to be at least less than 100% of the diameter of the end portions, furthermore It would have been obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Regarding Claim 283, Ryan discloses wherein, after expanding the first end portion, the second end portion, and the central portion, a rate of blood flow through the stenosis is increased (Paragraph [0006] lines 1-3 it is well known that reducing the incidence of tissue perforations to a vessel wall would increase blood flow).

Regarding Claim 284, Ryan discloses wherein the expanded intracranial stent forms an annulus within which stenotic material is retained (Paragraph [0004] lines 2-5).

Regarding Claim 285, Ryan discloses a method for treating intracranial atherosclerosis disease, the method comprising: locating an expandable intracranial stent having an unexpanded diameter of 0.6 mm or less within an intracranial vessel (While Ryan does not disclose the exact diameter of 0.6 mm or less listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site), the intracranial stent including a first end portion having a first bore (Figure 1 #A), a second end portion having a second bore (Figure 1 #B), and a central portion (Figure 1 #108) extending between the first and second end portions, the central portion having a central bore that is in communication with the first and second bores (As can be seen in the figure all three portions are in communication with each other), such that the central portion of the intracranial stent extends through a bore formed by the stenosis, the first end portion, second end portion, and central portion each including interstices (Figure 1 #102), the interstices  of the central portion being smaller than the interstices of the first and second end portions (See figure 6); and expanding the intracranial stent to increase the diameter of the first and second end portions to 2 mm to 5 mm and to increase the diameter of the central bore to 1 mm to 3 mm ((While Ryan does not disclose the exact diameter of 2mm to 5mm for the end portions and 1mm to 3mm for the central bore listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site, in addition it is known and can be seen in (Figure 1) that the central portion has a smaller diameter than the end portions and would have to be at least less than 100% of the diameter of the end portions, furthermore It would have been obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984))), wherein the first and second end portions are configured to bear on a wall of the intracranial vessel with a pressure sufficient to prevent stenotic material of the stenosis from being urged between a corresponding one of the first and second end portions and the wall of the vessel when the intracranial stent is in the expanded state (Paragraph [0004] lines 2-5).

Regarding Claim 286, Ryan discloses wherein a length of the central portion of the intracranial stent is from 5 mm to 20 mm (Paragraph [0048] lines 4-5).

Regarding Claim 287, Ryan discloses wherein the intracranial stent includes transition portions that form curved surfaces between the first and second end portions and the central portion when the intracranial stent is expanded (Paragraph [0008] lines 4-6).

Regarding Claim 288, Ryan discloses wherein, when the intracranial stent is expanded, the first and second end portions extend beyond opposite ends of the stenosis (Paragraph [0004] lines 2-5, since the end positions touch the vessel wall to anchor the device they extend beyond the stenosis).

Regarding Claim 289, Ryan discloses wherein the first end portion (Figure 1 #A) is expanded while the first end portion is positioned at a location outside of the stenosis, and the central portion (Figure 1 #108) is expanded while the central portion is positioned at a location within the stenosis (Paragraph [0004] lines 2-5, since the end positions touch the vessel wall to anchor the device they extend beyond the stenosis).

Regarding Claim 290, Ryan discloses wherein expanding the first end portion and expanding the central portion includes withdrawing a delivery catheter while central portion is positioned at the location within the stenosis (Paragraph [0043] lines 17-22).

Regarding Claim 291, Ryan discloses wherein the interstices (Figure 1 #102) are formed by spaces between a plurality of struts that extend continuously from the first end portion (Figure 1 #A) to the second end portion (Figure 1 #B).

Regarding Claim 292, Ryan discloses a method of forming an expandable intracranial stent, the method comprising: forming a first end portion (Figure 1 #A) of the intracranial stent, a second end portion of the intracranial stent (Figure 1 #B), and a central portion (Figure 1 #108)  of the intracranial stent extending between the first and second end portions, the first end portion having a first bore extending therethrough, the second end portion being spaced apart from the first end portion and having a second bore extending therethrough, the central portion having a central bore extending therethrough, the central bore being in communication with the first and second bores (As can be seen in the figure all three portions are in communication with each other), the central portion having a diameter that is smaller than respective diameters of the first and second end portions when the stent is in an expanded state (Figure 1); and the first and second end portions being expandable to a diameter of 2 mm to 5 mm to engage an arterial wall of an intracranial vessel when the stent is in the expanded state (Paragraph [0004] lines 2-5), the central portion and first and second end portions being sized to extend through a bore of a stenosis in the intracranial vessel when the stent is in an unexpanded state (Paragraph [0043] lines 16-21).

Regarding Claim 293, Ryan discloses further including coating the intracranial stent with an angiogenesis promoting material or a plaque inhibiting material (Paragraph [0054]).

Regarding Claim 294, Ryan discloses wherein, in the unexpanded state, the intracranial stent has an approximately constant diameter along an entire length of the stent (Paragraph [0040] lines 3-6).

Regarding Claim 295, Ryan discloses wherein in the expanded state, the central portion (Figure 1 #108) has a diameter that is smaller than a diameter of an intracranial vessel (See figure 1).

Regarding Claim 296, Ryan discloses wherein a wall thickness of one or more of the first end portion, the second end portion, or the central portion is 0.02 mm to 0.15 mm (Paragraph [0045] lines 11-14).

Regarding Claim 297, Ryan discloses further including forming a plurality of expandable stents that are sized to engage an arterial wall of an intracranial vessel when in the expanded state, the expandable stents having different lengths (Paragraph [0048] lines 1-3).

Regarding Claim 298, Ryan discloses a method for treating intracranial atherosclerosis disease, the method comprising: locating an expandable intracranial stent (Paragraph [0006]) having an unexpanded diameter of 0.6 mm or less within an intracranial vessel (While Ryan does not disclose the exact diameter of 0.6 mm or less listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site), the intracranial stent including a first end portion having a first bore (Figure 1 #A), a second end portion having a second bore (Figure 1 #B), and a central portion (Figure 1 #108) extending between the first and second end portions, the central portion having a central bore that is in communication with the first and second bores (As can be seen in the figure all three portions are in communication with each other), such that the central portion of the intracranial stent extends through a bore formed by the stenosis the first end portion, second end portion, and central portion each including interstices (Figure 1 #103), the interstices of the central portion being smaller than the interstices of the first and second end portions (See figure 6); and expanding the intracranial stent to increase the diameter of the first and second end portions to 2 mm to 5 mm and to increase the diameter of the central bore to 1 mm to 3 mm ((While Ryan does not disclose the exact diameter of 2mm to 5mm for the end portions and 1mm to 3mm for the central bore listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site, in addition it is known and can be seen in (Figure 1) that the central portion has a smaller diameter than the end portions and would have to be at least less than 100% of the diameter of the end portions, furthermore It would have been obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984))), wherein the first and second end portions are configured to bear on a wall of the intracranial vessel with a pressure sufficient to prevent stenotic material of the stenosis from being urged between a corresponding one of the first and second end portions and the wall of the vessel when the intracranial stent is in the expanded state (Paragraph [0004] lines 2-5).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774